
	
		II
		111th CONGRESS
		1st Session
		S. 762
		IN THE SENATE OF THE UNITED STATES
		
			April 1, 2009
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To promote fire safe communities and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fire Safe Communities Act of
			 2009.
		2.DefinitionsIn this Act:
			(1)Fire hazard
			 areaThe term fire hazard area means an area at
			 significant risk from wildland fire as determined by—
				(A)the applicable
			 State forestry agency or equivalent State agency; or
				(B)the Under
			 Secretary.
				(2)Fire safe
			 communityThe term fire safe community means—
				(A)a subdivision of
			 a State that has adopted a national wildland fire code, standard, or ordinance;
			 or
				(B)a municipality at
			 risk that has adopted local ordinances that—
					(i)are
			 consistent with more than one of the elements set out in paragraph (4)(C)(ii);
			 and
					(ii)the Under
			 Secretary determines provide generally accepted levels of fire
			 protection.
					(3)Municipality at
			 riskThe term municipality at risk means a
			 subdivision of a State that is located in, or contains, a fire hazard
			 area.
			(4)National
			 wildland fire code, standard, or ordinanceThe term
			 national wildland fire code, standard, or ordinance means—
				(A)the most recent
			 publication of National Fire Protection Association code number 1141, 1142, or
			 1144;
				(B)the most recent
			 publication of the International Wildland-Urban Interface Code of the
			 International Code Council; or
				(C)any other code
			 which—
					(i)the Under
			 Secretary determines provides the same, or better, standards for protection
			 against wildland fire as a code described in subparagraph (A) or (B);
			 and
					(ii)may
			 include—
						(I)specifications
			 for construction materials and techniques for use in municipalities at
			 risk;
						(II)guidelines for
			 the placement of utilities, defensible space, and vegetation management;
						(III)enforcement
			 mechanisms for compliance with defensible space requirements;
						(IV)zoning and site
			 design standards for new residential construction, including the width and
			 placement of surrounding fuel breaks and description of unsafe areas to locate
			 new homes, such as the top of highly dangerous canyons that funnel wildfire
			 heat;
						(V)specifications
			 for water supplies for firefighting;
						(VI)requirements for
			 adequate firefighting protection, including requirements for fire stations and
			 equipment;
						(VII)guidelines for
			 the participation of fire professionals in the development of local fire
			 protection models;
						(VIII)standards for
			 the protection of roads and bridges;
						(IX)standards for
			 the egress capacities of roads and bridges;
						(X)guidelines for
			 the marking of buildings and homes; and
						(XI)requirements for
			 the replacement of combustible roofing material on existing homes.
						(5)Under
			 SecretaryThe term Under Secretary means the Under
			 Secretary for Federal Emergency Management of the Department of Homeland
			 Security.
			3.Additional fire
			 management assistance grants for fire safe communities
			(a)In
			 generalThe Under Secretary may reduce the amount of the share of
			 non-Federal funds required by the Fire Management Assistance Grant Program to
			 10 percent of the grant amount for a municipality at risk if such municipality
			 has adopted a—
				(1)national wildland
			 fire code, standard, or ordinance; or
				(2)local ordinance,
			 standard, or code that requires the retrofit of existing construction that
			 provides for increased protection for the municipality from the threat of
			 wildfire, such as a requirement to replace combustible roofing material used in
			 existing structures.
				(b)RulemakingNot
			 later than 1 year after the date of the enactment of this Act, the Under
			 Secretary shall publish in the Federal Register a final rule that includes a
			 definition of the term local ordinance, standard, or code that requires
			 the retrofit of existing construction that provides for increased protection
			 for the municipality from the threat of wildfire as used in subsection
			 (a)(2).
			(c)Fire management
			 assistance grant program definedIn this section, the term
			 Fire Management Assistance Grant Program means the fire management
			 assistance grant program carried out pursuant to section 420 of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187).
			4.Grants for
			 responsible development
			(a)In
			 generalSubject to the availability of funds for this purpose,
			 the Under Secretary shall award grants to municipalities at risk—
				(1)to encourage
			 responsible development in such municipalities;
				(2)to mitigate the
			 catastrophic effects of fires; and
				(3)to encourage the
			 retrofit of existing wildfire-prone structures.
				(b)Use of
			 fundsGrants awarded under
			 this section may be used as follows:
				(1)To enforce
			 requirements related to hazardous fuel reduction or brush clearing requirements
			 on private land.
				(2)To enforce
			 requirements related to residential construction or the code-inspection of new
			 and existing construction with respect to wildland fire.
				(3)To award
			 subgrants to be used for the replacement of combustible roofs with roofs made
			 of non-combustible roofing material, or for enclosing eaves according to the
			 standards recommended.
				(4)To carry out
			 programs to educate community planners and zoning officials on historic
			 wildfire patterns and fire-resistant community planning.
				(c)Maximum grant
			 amountThe amount of a grant awarded under this section may not
			 exceed $1,000,000.
			(d)Applications
				(1)In
			 generalAn application for a grant under this section shall be
			 made at such time and in such manner as the Under Secretary shall
			 require.
				(2)Matching
			 requirement
					(A)In
			 generalSubject to subparagraph (B), the Under Secretary shall
			 require that a person awarded a grant under this section for a purpose
			 described in subsection (a) provide non-Federal funds in an amount equal to 25
			 percent of the amount of such grant for such purpose.
					(B)WaiverThe
			 Under Secretary may waive the requirement of subparagraph (A) in extraordinary
			 circumstances.
					(3)ReviewApplications
			 for grants under this section shall be reviewed by a panel of individuals
			 who—
					(A)(i)are fire protection
			 experts; or
						(ii)have significant expertise in fire
			 management, fire policy, community planning, or issues related to a fire hazard
			 area; and
						(B)are appointed by
			 the Under Secretary.
					(4)PriorityThe
			 panel under paragraph (3) shall give priority to the application for a grant
			 under this section of a municipality at risk that has adopted an ordinance that
			 requires the mandatory replacement of combustible roofing materials on existing
			 structures.
				(e)Availability of
			 fundsA grant awarded under
			 this section shall be expended not later than 3 years after the date the grant
			 is awarded.
			(f)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this section $25,000,000 for fiscal
			 year 2009 and each fiscal year thereafter.
			5.Forest Service
			 and Department of the Interior grantsSection 10A of the Cooperative Forestry
			 Assistance Act of 1978 (16 U.S.C. 2106c) is amended—
			(1)in subsection
			 (a)—
				(A)in the matter
			 preceding paragraph (1)—
					(i)by
			 inserting and the Secretary of the Interior after The
			 Secretary; and
					(ii)by
			 striking State foresters and equivalent State officials and
			 inserting State foresters, equivalent State officials, and local
			 officials;
					(B)in paragraph
			 (3)—
					(i)by
			 striking trees and forests and inserting trees, forests,
			 and rangelands; and
					(ii)by
			 inserting and rangeland after overall forest;
			 and
					(C)in paragraph
			 (4)—
					(i)by
			 inserting and rangeland after all forest;
			 and
					(ii)by
			 inserting and other vegetation after forest
			 cover;
					(2)in subsection
			 (b)—
				(A)in paragraph
			 (1)—
					(i)in
			 subparagraph (C), by striking and at the end;
					(ii)in
			 subparagraph (D), by striking wildfires. and inserting
			 wildfires; and; and
					(iii)by adding at
			 the end the following new subparagraph:
						
							(E)to enhance the
				capacity of local governments to integrate fire-resistant community and home
				design into local planning, zoning, building codes, property maintenance codes,
				and brush clearing ordinances.
							;
				
					(B)by amending
			 paragraph (2) to read as follows:
					
						(2)Administration
				and implementationThe Program shall be—
							(A)administered by
				the Chief of the Forest Service and the Secretary of the Interior; and
							(B)implemented
				through State foresters or equivalent State
				officials.
							;
				
				(C)in paragraph
			 (3)—
					(i)in
			 the matter preceding subparagraph (A), by striking Secretary,
			 and inserting Secretary and the Secretary of the
			 Interior,;
					(ii)by
			 redesignating subparagraphs (F), (G), and (H) as subparagraphs (G), (H), and
			 (I), respectively; and
					(iii)by inserting
			 after subparagraph (E) the following:
						
							(F)programs to build
				the capacity of local governments to design and maintain fire-resistant
				communities;
							;
					(D)in paragraph (4),
			 by inserting or the Secretary of the Interior after by
			 the Secretary; and
				(E)in paragraph (5),
			 by inserting and the Secretary of the Interior after The
			 Secretary;
				(3)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively;
			(4)by inserting
			 after subsection (b), the following new subsection (c):
				
					(c)Pilot program
				for fire safe communities To coordinate across jurisdictional
				boundaries
						(1)AuthorityThe
				Secretary and the Secretary of the Interior may carry out a pilot program to
				assess the feasibility and advisability of awarding grants to fire safe
				communities located near Federal land to assist in Federal efforts to prevent
				and manage fires.
						(2)Use of grant
				fundsA grant awarded under the pilot program may be used as
				follows:
							(A)To implement or
				enforce local ordinances consistent with a nationally recognized wildland fire
				code, standard, or ordinance.
							(B)To complete
				cooperative fire agreements that articulate the roles and responsibilities for
				Federal, State, and local government entities in local wildfire suppression and
				protection.
							(C)To develop or
				implement community wildfire protection plans to better focus resources to
				address priority areas for hazardous fuels reduction projects.
							(D)To expand
				education programs to raise the awareness of homeowners and citizens of
				wildland fire protection practices.
							(E)To implement
				training programs for firefighters on wildland firefighting techniques and
				mitigation strategies.
							(F)To acquire
				equipment to facilitate wildland fire preparedness and mitigation.
							(3)Matching
				requirement
							(A)In
				generalSubject to subparagraph (B), a person awarded a grant
				under the pilot program to assist in Federal efforts to prevent and manage
				fires shall provide non-Federal funds in an amount equal to 25 percent of the
				amount of such grant for such purpose.
							(B)WaiverThe
				Secretary or the Secretary of the Interior may waive the requirements of
				subparagraph (A) in extraordinary circumstances.
							(4)Fire safe
				community definedIn this subsection, the term fire safe
				community has the meaning given that term in section 2 of the
				Fire Safe Communities Act of
				2009.
						;
				
			(5)in subsection
			 (d), as redesignated by paragraph (3), by inserting and the Secretary of
			 the Interior after section, the Secretary; and
			(6)in subsection
			 (e), as redesignated by paragraph (3)—
				(A)in the matter
			 preceding paragraph (1), by striking to the Secretary;
				(B)in paragraph (1),
			 by striking and at the end; and
				(C)by striking
			 paragraph (2) and inserting the following:
					
						(2)to the
				Secretary—
							(A)$35,000,000 for
				each of fiscal years 2009 through 2013; and
							(B)such sums as are
				necessary for each fiscal year thereafter; and
							(3)to the Secretary
				of the Interior—
							(A)$15,000,000 for
				each of fiscal years 2009 through 2013; and
							(B)such sums as are
				necessary for each fiscal year
				thereafter.
							.
				
